DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a heat shielding film.
Group II, claim(s) 13-30, drawn to a method for forming a heat shielding film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a substrate layer, and a heat shielding layer formed on a surface containing non-radioactive stable isotope tungsten bronze compound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2006/0178254 (“Takeda”).  In particular, Takeda teaches a tungsten bronze film formed on a substrate. While Takeda does not discuss whether the heat shielding layer contains non-radioactive stable isotope tungsten bronze that does not emit radiation, the examples show tungsten bronze formed from alkali .
During a telephone conversation with Dana Tangren on 11 June 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “does not emit radiation” in claim 1 is indefinite because a person of ordinary skill in the art understands that all materials emit radiation of some kind or degree, and all of applicant’s examples, inventive and comparative, emit radiation to some degree (see specification, table 1, showing radiative emission for all examples; para. 0205, stating that inventive examples emit radiation). As such, it is unclear whether applicant actually intends to claim that that tungsten bronze emits no radiation, and if not, what degree or kind of radiation is excluded by this claim.

Claim 11 recites “low-molecular weight glutamic acid”. This limitation is unclear, because it is unknown what compounds are meant by this, because glutamic acid is a known compound of molecular formula C5H9NO4, and it is unclear whether the limitation “low molecular weight” simply indicates glutamic acid, or some derivative. Further, there is no discussion in the specification as to what molecule weight is considered “low.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178254 (“Takeda”) in view of Commission on Isotopic Abundances and Atomic Weights, Caesium, .
	As to claim 1, Takeda teaches an infrared shielding film (abstract), thus a heat shielding film on a substrate (abstract). Takeda teaches the use of tungsten bronze, for example cesium tungsten bronze (para. 0151). Takeda teaches the use of such particles in a solventless coating, which is taught to be environmentally favorable (para. 0104), thus environmentally friendly.
Takeda is silent as to the tungsten bronze being formed of nonradioactive elements that do not emit radiation. However, it is known that cesium is a monoisotopic element in nature, see CIAAW, Caesium, being the isotope Cs-133, which is one of the radioactively stable (non-radioactive) isotopes listed in claim 5. As evidenced by CIAAW, Tungsten, naturally occurring tungsten is composed of isotopes, with isotopes 182, 183, 184, and 186 composing 99.88% of naturally occurring tungsten. Therefore, it would be obvious to use stable, non-radioactive isotopes to produce the tungsten bronze, given that these are the virtual entirety of naturally occurring isotopes of these compounds.
	As to claims 2-5, Takeda teaches a formula of Cs0.33WO3, which meets the formula where n is 0, x is 0.33. While the isotopes are not explicitly taught by Takeda, it is known that Cs is a naturally occurring monoisotope Cs-133, which is a non-radioactive alkali metal as required by claim 4, and is one of the isotopes recited by claim 5. As discussed with respect to claim 1, W is almost exclusively formed of W-182, 183, 184, and 186, and naturally occurring cesium is Cs-133, and thus the use of such isotopes is obvious as the naturally occurring isotopes of the compound. As such, given that the compound meets the formula of claim 3, it is considered to be an oxygen deficient tungsten bronze. Moreover, Takeda teaches calcining under reducing conditions (para. 0151). As such, the oxygen deficient compound is taught by Takeda. Moreover, the broader disclosure of Takeda for such tungsten bronzes teaches a ratio of oxygen to tungsten ranging from 2.2 to 3 (para. 0075), so Takeda suggests tungsten bronze 
	As to claim 6, Takeda does not state an amorphous form by calcining tungsten bronze hydrate to remove hydroxyl groups and water molecules. However, Takeda teaches reacting aqueous tungstate with cesium salts, followed by calcining in the recited range (para. 0151), which is the same procedure as that recited in applicant’s production examples. As such, it is presumed that the end product is the same as that recited in claim 6. Moreover, Takeda teaches that the structure may be crystalline or amorphous (para. 0079), and thus amorphous forms are contemplated and obvious over Takeda.
	AS to claims 7 and 8, as discussed with respect to claim 3, Takeda teaches a compound of the recited structure, thus oxygen-deficient structure, and further teaches a hexagonal structure (para. 0151). Moreover, after calcining, the compound of Takeda is subject to inert gas firing in argon (para. 0151), an inert gas recited in claim 8, and thus it is presumed to produce the same product by reduction firing as recited.
	As to claim 12, Takeda teaches forming the tungsten bronze on a PET layer (para. 0152).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178254 (“Takeda”) in view of Commission on Isotopic Abundances and Atomic Weights, Caesium, found at https://ciaaw.org/caesium.htm (2015) and Commission on Isotopic Abundances and Atomic Weights, Tungsten, found at https://ciaaw.org/tungsten.htm (2015) as applied to claim 2, further in view of US 2021/0047518 (“Tsunematsu”).
	As to claims 9-10, Takeda does not describe a passivation film for the tungsten bronze compound. However, Tsunematsu teaches infrared absorbing fine particles (abstract), specifically composite tungsten oxide (tungsten bronze) particles (para. 0022), and teaches surface treating, thus coating (para. 0070), the particles with metal chelate compounds (abstract), specifically metal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KREGG T BROOKS/Primary Examiner, Art Unit 1764